DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 27, 32-38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weller et al. (US 2010/0255527), hereinafter Weller.
	In regards to claim 25, Weller discloses a method for the diagnosis of a microbial infection (Chlamydia and Rickettsia) in an organism (para. [0035]), wherein said microbial infection is of a type that is present in one form suitable for multiplication known as a reticulate body and another form suitable for infection of cells known as elementary body, wherein said microbial infection is at least partially present as 
- providing a sample (body fluid) of cellular material from the organism (para. [0035]); 
- processing the sample comprising the steps of lysing the cellular material (adding some low-density fluids like water, methanol, or others) so as to maintain the integrity of the elementary bodies (para. [0036]; see also lysing via strong acids, para. [0014]), and separating the elementary bodies from the lysed cellular material into an enriched sample (separating by centrifuging into pellets) (para. [0035]-[0037]), and adding a composition of a matrix material (conventional matrix substance) thereto (para. [0004] and [0041]), therewith generating a test composition, that is enriched in elementary bodies, in so far as the sample contains any elementary bodies (elementary bodies in the first flow of urine) (para. [0056]); and 
- subjecting a volume of the test composition comprising at least one and at most a predetermined maximum of elementary bodies, in so far as the sample contains any elementary bodies, to a MALDI mass spectrometry (para. [0004]) method to identify presence of the microbial infection (subjecting pathogens to analysis by mass spectrometry) (para. [0027]).
	In regards to claim 27, Weller discloses a method wherein the method further comprises the step of generating droplets of the test composition, which droplets are the volumes sequentially subjected to the MALDI mass spectrometry method (supernatant, which now contains the pathogenic proteins, is subjected to mass spectrometric analysis by applying drops to the mass spectrometric sample support) (para. [0045]).

	In regards to claim 33, Weller discloses a method wherein the separation involves a centrifuge treatment (para. [0027]).
	In regards to claim 34, Weller discloses a method wherein the centrifuge treatment provides a supernatant comprising the elementary bodies, separated from cell debris (precipitated pellet) (abstract; para. [0027]-[0028], [0031]).
	In regards to claim 35, Weller discloses a method further comprising a step of concentrating a composition of the separated elementary bodies (culture the pathogens in the body fluid directly, for example “blood culture”) (para. [0031]-[0032]).
	In regards to claim 36, Weller discloses a method wherein the microbial infection is generated by at least one intracellular bacterial species (Chlamydia) (abstract, para. [0026], [0033]).
	In regards to claim 37, Weller discloses a method wherein the bacterial species belongs to the Chlamydia genus (Chlamydia) (para. [0033]).
	In regards to claim 38, Weller discloses a method wherein the microbial infection is asymptomatic (Chlamydia infections may be asymptomatic) (para. [0033]).
	In regards to claim 40, Weller discloses a method wherein the organism is a mammal (human cells) (para. [0066]).
	

Allowable Subject Matter
Claims 26, 28-31, and 39 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
In regards to claim 26, the cited prior art neither teaches nor fairly suggests a method wherein the test composition that is enriched in elementary bodies comprises at least 50% by weight of elementary bodies, based on total solid matter in the test composition.
In regards to claim 28, the cited prior art neither teaches nor fairly suggests a method comprising crystallizing the matrix material onto solid matter, more particularly the elementary bodies, wherein a volatile solvent of the composition of the matrix material is evaporated, therewith generating an aerosol beam of elementary bodies coated with matrix material.
In regards to claims 29 and 30, the cited prior art neither teaches nor fairly suggests a method wherein the predetermined maximum of elementary bodies per volume is 10 (as recited by claim 29) nor wherein each volume contains at most 2 elementary bodies (as recited by claim 30).
In regards to claim 31, the cited prior art neither teaches nor fairly suggests a method wherein the generated droplets are subjected to a selection step, which comprises registration of an optical image of a droplet, and selection of droplets based on analysis of the optical image.
In regards to claim 39, the cited prior art neither teaches nor fairly suggests a method comprising processing the volume of the test composition, preferably the 

Claims 41-44 are allowed.
	In regards to claim 41, Weller discloses a system for diagnosis of a microbial infection of a type that is present in one form suitable for multiplication known as a reticulate body and another form suitable for infection of cells known as elementary body, wherein said microbial infection is at least partially present as elementary bodies (Chlamydia and Rickettsia) in cellular material of the organism (para. [0035]), said system for diagnosis comprising in combination: 
- means for lysis of a sample of cellular material (adding some low-density fluids like water, methanol, or others) configured to maintain the integrity of the elementary bodies  (para. [0036]; see also lysing via strong acids, para. [0014]),;  4Atty Dkt. No.: ARSI-266 USSN: 16/486,112 
- separation means for separating of elementary bodies from other material obtained by said means of cell lysis (precipitated pellet) (abstract; para. [0027]-[0028], [0031]); 
- mixing means for mixing a composition of a matrix material with the thus separated elementary bodies to obtain a test composition comprising said elementary bodies (pipetting sample to mix with solution of matrix material) (para. [0046]); 
- a dispensing unit for dispensing volumes of said test composition each comprising a predetermined maximum of elementary bodies, wherein the dispensing unit is a droplet generator for generating droplets of said test composition (applying drops of pathogenic supernatant to the mass spectrometric sample support using a pipette) (para. [0045]); 

a drying chamber (vacuum system) (para. [0050]), wherein solvent of the composition of the matrix material is evaporated to crystallize the matrix material onto solid matter; 
an ionization chamber wherein said coated elementary bodies are irradiated with a laser to result in ionization of proteins and said ionized material is accelerated and passes a charged grid (ionization by MALDI) (para. [0038]); and
a time-of-flight tube, wherein individual ions of the ionized material are separated; wherein the electrospray ionization orthogonal ion acceleration mass spectrometer (EI-OTOF-MS) apparatus furthermore comprises a detector for detecting the separated ions (time-of-flight mass spectrometers) (para. [0015], [0017], [0050]); and 
- a processor for generating a mean spectrum based on a plurality of mass spectrum of individual volumes and for comparing the mean spectrum with a reference (computer programs) (para. [0011]), typically from a database (spectra libraries) (para. [0003], [0051]).
However, Weller is silent on generating an aerosol beam of coated elementary bodies, which drying chamber is arranged such that droplets dispensed from the droplet generator enter the drying chamber and dry during flight through the drying chamber and teaches an EI-OTOF mass spectrometer (see Weller, para. [0051]) in place of the claimed MALDI TOF mass spectrometer.
For purposes of examination, Applicant is notified that it is assumed claim 42 is missing the word, “of,” and was intended to recite, “…processing means for analysis [of] a recorded optical image.”
In regards to claim 43, Weller is silent on a system further comprising droplet removal means, which are driven on the basis of said analysis by said processing means.
In regards to claim 44, Weller is silent on a system further comprising the lysis means comprising sonication means. 

The following amendments to claims 25 and 28 are drafted by the examiner and are considered to distinguish patentably over the art of record in this application, and these amendments are presented to applicant for consideration below:
	
Claim 25 (currently amended): A method for the diagnosis of a microbial infection in an organism, wherein said microbial infection is of a type that is present in one form suitable for multiplication known as a reticulate body and another form suitable for infection of cells known as elementary body, wherein said microbial infection is at least partially present as elementary bodies in cellular material of the organism, which method comprises the steps of: 
	- providing a sample of cellular material from the organism; 

	 subjecting a volume of the test composition comprising at least one and at most a predetermined maximum of elementary bodies, in so far as the sample contains any elementary bodies, to a MALDI mass spectrometry method to identify presence of the microbial infection[[.]], wherein the step of subjecting a volume of the test composition to a MALDI mass spectrometry method comprises, subsequent to dispensing of said droplets, the steps of: - crystallizing the matrix material onto solid matter, more particularly the elementary bodies, wherein a volatile solvent of the composition of the matrix material is evaporated, therewith generating an aerosol beam of elementary bodies coated with matrix material.
	
Claim 28 (currently amended): The method as claimed in claim 27, wherein the step of subjecting a volume of the test composition to a MALDI mass spectrometry method comprises, subsequent to dispensing of said droplets, the steps of: 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797